*445MEMORANDUM OPINION
We withheld reaching a decision on the Petition for Review in this case pending our decision in Booras v. Uyeda, 295 Or 181, 666 P2d 791 (1983). In Booras, supra, at 188-89, we said:
“It is well established that when a plaintiff appeals from a judgment in plaintiffs favor contending that on de novo review he or she is entitled to additional or other relief, if a defendant does not cross-appeal the appellate court ‘may not render a judgment or decree more favorable to [defendant] and less favorable to plaintiff than was the decree entered below.’ Gas-Ice Corporation v. Newbern, 263 Or 227, 234, 501 P2d 1288 (1972). See also Annot., 63 L Ed 2d 911 (1981).”
We conclude that the general principle discussed in Booras, supra, requires that we allow the Petition and remand to the Court of Appeals for reconsideration in light thereof and in respect of our discussion in footnote 6, page 191.
Petition allowed; case remanded to the Court of Appeals for reconsideration.